UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
VICTOR LOPEZ, on behalf of all other persons similarly :
situated,                                                              :
                                                                       :
                                    Plaintiffs,                        :     19-CV-9913 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
THE STOP & SHOP SUPERMARKET COMPANY                                    :
LLC,                                                                   :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In this case, Plaintiffs allege that Defendant does not sell gift cards that contain writing in
Braille and that its failure to do so violates the Americans with Disabilities Act and analogous
state and city laws. Similar claims are asserted — by other plaintiffs, against other defendants —
in hundreds of cases in the Southern and Eastern Districts of New York, including at least eight
cases assigned to the undersigned. The defendants in many of those cases, including this one,
have filed substantially similar motions to dismiss.

         To conserve the parties’ and the Court’s resources, the Court is inclined to stay this action
until it has resolved the first of these motions, filed by the defendant in Mendez v. Papa John’s
USA, Inc., 19-CV-9892, at which point it would give the parties an opportunity to address the
impact of the Court’s ruling in that case (and any other courts’ decisions in the interim). (The
Court notes that, in considering the motion to dismiss in Mendez, the Court would also consider
the amicus brief submitted by the Retail Litigation Center, Inc. et al. on March 6, 2020, see
Docket No. 19-CV-9913, ECF No. 30, and would give the Plaintiff in Mendez an opportunity to
respond to it.)

        Any objection to such a stay shall be filed on ECF no later than one week from the date
of this Order. In light of the foregoing, the opposition and reply deadlines for Defendant’s
pending motion, see ECF No. 23, are hereby extended by two weeks.

        SO ORDERED.

Dated: March 9, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
